IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                       Nos. 97-30139 & 97-30961
                            Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

LARRY OCHSNER,

                                           Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                USDC Nos. 95-CV-3978-N & 89-CR-220-N
                         - - - - - - - - - -
                            March 10, 1998
Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Larry Ochsner, federal prisoner # 19267-077, appeals from

the district court’s denials of his motions to vacate, set aside,

or correct his sentence pursuant to 28 U.S.C. § 2255 and for

reduction of his sentence pursuant to 18 U.S.C. § 3582.    Ochsner

argues that the evidence was insufficient to support his

conviction for using and carrying a firearm in relation to a

drug-trafficking offense in light of the Supreme Court’s decision

in Bailey v. United States, 116 S. Ct. 501 (1995); that his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-30139
                           No. 97-30961
                                -2-

firearms conviction violated principles of double jeopardy

because it was based upon a 21 U.S.C. § 846 conspiracy

conviction; and that the district court abused its discretion by

denying his motion for reduction of sentence because U.S.S.G.

§ 2D1.1 did not apply to his case.   We have reviewed the record

and find no reversible error.   Accordingly, the judgments are

AFFIRMED for essentially the reasons stated by the district

court.   See United States of America v. Ochsner, No. 89-220 (E.D.

La. Jan. 8, 1997); United States of America v. Ochsner, No. 89-

220 (E.D. La. Aug. 28, 1997).